Exhibit 31.2 CHIEF FINANCIAL OFFICER CERTIFICATION PURSUANT TO SECTION 302 I, Mirta A Negrini, Chief Financial Officer of Dolphin Digital Media, Inc. (the “Registrant”), certify that: 1. I have reviewedthis Amendment No. 1 to Form 10-K of the Registrant; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this Report. Date: May 22, 2015 By: /s/ Mirta A Negrini Mirta A Negrini Chief Financial Officer
